Citation Nr: 1315135	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-39 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability manifested by granuloma of the lung.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from February 1992 to June 1998.  

These matters come to the Board of Veterans' Appeals (Board) following an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for disability manifested by granuloma of the left lung is discussed in the remand section of this decision.  It is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A disability manifested by a granuloma of the lung did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

Disability manifested by granuloma of the lung was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in March 2009 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim for service connection for disability manifested by granuloma of the lung.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, adequate notice has been provided to the Veteran that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist a claimant in the development of his/her claim.  This duty includes assisting him/her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, the Veteran's service treatment records (STRs) are not available from the service department.  Nonetheless, the Veteran has submitted copies of his STRs.  Also, the Veteran testified during his March 2011 Board hearing that he was receiving private medical treatment, but not VA treatment, and he has submitted copies of those relevant treatment records in support of his claim for service connection for disability manifested by granuloma of the lung.  

Additionally, a VA examination has been obtained, and while the examiner did not have the Veteran's claims file for review, the Veteran provided the examiner with a large number of medical records that included his STRs and other relevant post-service records.  The Board notes that review of a claims file is not required where it would not change the objective and dispositive findings made during a medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Here, the evidence is not in dispute regarding the existence of a granuloma in the Veteran's lung.  Furthermore, the examiner's medical opinion is not dependent in this case on review of the claims file, especially in light of the fact that the pertinent evidence associated with claims file was provided by the Veteran at the time of the VA examination.  

Otherwise, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim on appeal for service connection for disability manifested by granuloma of the lung that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  
II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's available STRs reflect an August 1990 report of medical examination.  The report documents that while a civilian member of the Air Force Reserve Officer Training Corps (AFROTC), Detachment 842, through the University of Texas at San Antonio (UTSA), the Veteran underwent a medical examination associated with "Flying Training."  A chest X-ray taken at that time was noted to reveal a "Residua of old fibrocalcific disease.  Tomograms negative."  

Subsequently, in a November 1992 report of medical history created during the Veteran's active service, the Veteran checked a box indicating that he had never had nor did he have tuberculosis (TB).  (The Veteran also denied having or having had TB in a September 1993 report of medical history.)  Also, in an associated November 1992 report of medical examination, the Veteran's chest X-ray was reported as normal.  However, a review of the actual X-ray report reflected a normal study except for a small round calcification overlying the left upper lung field.  The X-ray report's impression noted "Findings suggesting the possibility of a small left upper lung field calcified granuloma."  

A subsequent report of July 1997 chest CT (computed tomography) scan revealed a one centimeter calcified granuloma abutting the posterior pleural space of the left upper hemithorax.  The report's impression noted the following, 

Calcified granuloma in the superior segment, left lower lobe, with associated calcified left hilar lymph nodes consistent with prior granulomatous disease.  

Following his release from active service, the Veteran has undergone additional chest X-rays.  An April 2002 VA chest X-ray impression noted, in particular, the following, 

Possible small nodular density left parahilar location projecting over the anterior end of the third rib.  This might be a granuloma or a blood vessel on end.  

A subsequent report of November 2007 private chest X-ray noted a small calcified granuloma in the left mid lung overlying the anterior left third rib and left posterior seventh rib.  Small strands of fibrosis or atelectasis (i.e., collapse of part or all of lung) were also identified at the left costophrenic angle.  It was noted that findings were consistent with old TB exposure.  The report's impression was "Calcified granuloma in the left mid lung consistent with old TB."  

An October 2007 treatment record from Dr. L.L.G, the Veteran's private treating physician, appears to note that the Veteran had a positive PPD skin test in September 2006.  It is also noted that the Veteran had an old nodule in the lung field.  A May 2008 treatment note reflects a prior history of TB exposure.  

In a report of June 2009 VA examination, the examiner noted that while the Veteran's claims file was unavailable for review, the Veteran had provided a large number of medical records that included his STRs.  The examiner referenced the in-service July 1997 chest CT scan as well as the post-service April 2002 VA chest X-ray.  She noted that, "A single, stable granuloma such as [that identified] should really be considered an incidental finding.  Granuloma of this size would certainly not cause any sort of disability."  

At his March 2011 Board hearing, the Veteran testified that he did not have tuberculosis nor had he claimed to have had tuberculosis.  When asked whether there was a disability associated with the identified granuloma, the Veteran did not testify that there was any disability.  He indicated that his concern was that if a disability did manifest in the future from any granuloma, that he would be able to receive treatment.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim).  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See e.g., Allen v. Brown, 7 Vet. App. 439, 448 (1995).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Here, based on the August 1990 chest X-ray and the Veteran's civilian status at that time, it would appear that the Veteran had a granuloma of the lung prior to his entrance onto active service.  However, whether the granuloma identified in service is the same "residua" of fibrocalcific disease noted in August 1990 prior to service is a medical question the Board is not competent to answer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Notwithstanding evidence of a possible granuloma prior to service, the granuloma identified on chest X-ray during and after service does not represent the presence of a disability according to the June 2009 VA examiner.  Allen, supra.  In addition, the evidence does not reflect any current disability manifested by a granuloma of the lung.  In this regard, as noted above, the granuloma has been reported as being consistent with old TB exposure or prior granulomatous disease.  The Veteran currently does not have TB or a diagnosed granulomatous disease and denied such in November 1992 and September 1993.  While the Veteran appears to have had a positive purified protein derivative of tuberculin (PPD) test 2006, this is not a disability, only an incidental clinical finding.  The Veteran did have a pulmonary embolus associated with his 1996 deep vein thrombosis (DVT), however, they have already been service-connected.  There is no evidence of pulmonary symptoms or underlying disability related to the granuloma in the lung.  

In light of the discussion above, the Board finds a lack of competent evidence of a current disability upon which to predicate a grant of service connection for disability manifested by granuloma of the lung.  Brammer, supra.  In so finding, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran has a current disability manifested by granuloma of the lung and whether such disability is related to his period of service, falls outside the realm of common knowledge or the expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for disability manifested by granuloma of the lung.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability manifested by granuloma of the lung is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for disability manifested by granuloma of the lung is denied.  


REMAND

With respect to the Veteran's claim on appeal for service connection for hypertension, the Board finds additional development is necessary prior to appellate consideration.  

The Veteran's STRs reflect mostly normal blood pressure readings, but include several elevated or borderline elevated readings.  For instance, several readings exceed 150 systolic and a may 1996 reading is 168/85 and a June 1996 reading is 161/92.  There is no diagnosis of hypertension in the STRs.  A January 2001 VA treatment report notes that the Veteran was slightly hypertensive in the emergency room and should have this followed up.  A review of the Veteran's treatment records from his private clinician, Dr. L.L.G., reflect post-service medical evidence of hypertensive and pre-hypertensive blood pressure readings.  The evidence reflects that a diagnosis and/or treatment for hypertension was made in February 2008 and referred to hypertensive medication being prescribed.  At his Board hearing in March 2011, the Veteran reported that he had been diagnosed with hypertension three to four years previously.   

Keeping in mind the low threshold required to show that a current disability may be associated with service, and in light of the above evidence, the Board finds that the Veteran should be afforded a medical examination to obtain an opinion as to the possible relationship between any current hypertension and the Veteran's period of active military service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  

Accordingly, the claim on appeal is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his hypertension.  After obtaining the appropriate release of information form(s) where necessary, procure records of any treatment the Veteran has received.  The Board is particularly interested in pertinent treatment records from the Veteran's private physician, Dr. L.L. Griffith, dated since January 2009.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran to undergo an appropriate VA examination associated with his claim for service connection for hypertension.  The claims file and a copy of this remand must be reviewed by the examiners in conjunction with their examinations.  

The examiner should elicit a detailed history from the Veteran concerning his hypertension.  The examiner's claims file review should include, in particular, the Veteran's service treatment and post-service treatment records noting his blood pressure readings.  The examiner may also wish to review a chart created by the Veteran (which is an accurate representation of the evidence) that documents by date the Veteran's blood pressure readings (See Vol. 3 of the claims file).  

Following examination of the Veteran and review of the claims file, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed hypertension had its clinical onset during service or is otherwise related to service.  The medical basis for any conclusion reached should be thoroughly explained.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claim for service connection for hypertension on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


